Title: From Alexander Hamilton to Jeremiah Olney, 1 May 1794
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury DepartmentMay 1st. 1794.
Sir,

I have to reply to that part of your letter of the 31st. of March relating to certain vessels which escaped the Embargo.
The question is whether an indictment generally will lie for disobeying the injunction of the law? This is the only mode of punishment if any exists. The Collector of Newport has been instructed to report these cases to the Attorney of the district in order that what shall appear proper may be done.
With great consideration,   I am Sir   Your Obedient Servant

A Hamilton
Jere Olney EsquireCollector Providence

